IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42359

STATE OF IDAHO,                                    )     2015 Unpublished Opinion No. 303
                                                   )
         Plaintiff-Respondent,                     )     Filed: January 6, 2015
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
ALEX RANGEL,                                       )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
         Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                   )

         Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
         County. Hon. Cheri C. Copsey, District Judge.

         Judgment of conviction and concurrent unified sentences of life, with a minimum
         period of confinement of five years, for lewd conduct with a minor under sixteen,
         and a unified term of fifteen years with a minimum period of confinement of five
         years for enticement of a child through use of the Internet, affirmed.

         Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                          Before LANSING, Judge; GUTIERREZ, Judge;
                                    and GRATTON, Judge

PER CURIAM
         Alex Rangel pled guilty to one count of lewd conduct with a minor under sixteen. Idaho
Code § 18-1505 and one count of enticement of a child through use of the Internet, I.C. § 15-
1509A.     The district court sentenced Rangel to a unified sentence of life with five years
determinate for lewd conduct and a concurrent sentence of fifteen years with five years
determinate for enticement of a child. Rangel appeals asserting that the district court abused its
discretion by imposing excessive sentences.
         Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rangel’s judgment of conviction and sentences are affirmed.




                                                   2